COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Terry Glenn Averett v. Huffman Independent School District

Appellate case number:    01-19-00482-CV

Trial court case number: 2018-52469

Trial court:              246th District Court of Harris County

        On August 26, 2019, appellant, Terry Glenn Averett, filed his appellant’s brief.
Appellant’s brief, however, did not conform to Texas Rule of Appellate Procedure 38.1. See TEX.
R. APP. P. 38.1(a)–(k); see also Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005) (pro se litigant
is “not exempt from the rules of procedure”).
       On November 14, 2019, the Court struck appellant’s brief filed August 26, 2019 and
ordered appellant to file an amended brief that complies with Texas Rule of Appellate Procedure
38.1 on or before December 16, 2019. See TEX. R. APP. P. 38.1(a)–(k). On November 18, 2019,
appellant provided the Court with a new mailing address. To date, appellant has not filed an
amended brief with this Court.
        As appellant provided a new address to the Court after the day the order issued, the Court
orders appellant to file an amended brief with this Court no later than 30 days from the date of
this order. See id. 38.6(a).
        If appellant fails to file an amended brief that conforms to Texas Rule of Appellate
Procedure 38.1 as ordered, the appeal may be dismissed for want of prosecution or failure to
comply with a requirement of the rules of appellate procedure or an order of this Court. See id.
38.8(a), 38.9, 42.3.

       It is so ORDERED.


Judge’s signature:/s/ Julie Countiss
                   X Acting individually     Acting for the Court

Date: December 20, 2019